Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Aun cuando concurrimos con el resultado al que se llega en la sentencia emitida por el Tribunal en el presente caso —esto es, en que procede decretar la confirmación de la sentencia emitida por el Tribunal de Apelaciones supri-miendo la evidencia delictiva ocupada— consideramos apropiado expresarnos por separado.
En el estudio jurídico del tema de los registros, allana-mientos e incautaciones hemos de apuntalar los siguientes postulados:
*560(1) Existe en nuestra jurisdicción, así como en la jurisdicción federal, la garantía constitucional contra registros, allanamien-tos e incautaciones irrazonables.
(2) Los derechos garantizados por la Constitución federal cons-tituyen el contenido mínimo de los derechos que deben ser ob-servados ya que los derechos salvaguardados por nuestra Cons-titución, incluso, pueden ser mayores que los contenidos en la Constitución federal.
(3) En aquellas situaciones donde existe una “expectativa razo-nable de intimidad”, existe un interés constitucionalmente pro-tegido que exige, para la validez de un registro, la expedición de una orden a esos efectos por un magistrado previa determina-ción de causa probable.
(4) En relación con los hechos del caso hoy ante nuestra consi-deración, el anterior principio rige tanto en casos de envíos pos-tales de primera clase como en relación con los envíos a través de compañías privadas de transporte.
(5) Es claro que dichos envíos no pueden ser abiertos ni su contenido examinado para determinar si se han violado leyes postales u otros estatutos sin el consentimiento del destinatario o previa determinación judicial de causa probable y la expedi-ción de orden de registro.
(6) Los registros administrativos, ausentes circunstancias de emergencia o de apremiante interés público, no quedan valida-dos por la existencia de autorización estatutaria al respecto.
(7) Una escueta aseveración de motivos fundados, sin expresar en qué consisten, no basta para que el magistrado expida una orden, mucho menos justificar un registro sin orden, ausentes situaciones de emergencia, consentimiento, observación a plena vista, actividad altamente reglamentada o circunstancias apre-miantes de salud o seguridad pública.
Estos mandatos constitucionales ineludiblemente han de llevarnos a concluir que en el caso de autos procede decretar la exclusión de evidencia solicitada. Por otro lado, no nos es posible suscribir el criterio expuesto en la opinión concurrente del Juez Asociado Señor Negrón García, sus-crita por otros dos (2) Jueces de este Tribunal, debido a que en la misma se equipara la incomparecencia a una “vista o procedimiento administrativo” con un abandono de evidencia. Es decir, en un caso como éste, en que un agente del Estado arbitrariamente abre un paquete, sin razón le*561gal válida alguna para ello(1) y sin orden judicial previa, estos tres (3) integrantes del Tribunal son del criterio que no se infringió la garantía constitucional contra registros e incautaciones irrazonables por razón de que el destinatario alegadamente venía obligado a hacer expresa su denegato-ria o consentimiento so pena de que se decrete el abandono de la propiedad y, al mismo tiempo, el abandono de su de-recho constitucional a la intimidad. No podemos estar de acuerdo con dicha posición.
HH
La Ley de Arbitrios de 1987, en su Art. 8.001 (13 L.P.R.A. ant. see. 7351),(2) faculta al Secretario de Hacienda a examinar documentos, récords, bienes, locales, predios, inventarios o cualquier artículo sujeto a tributa-ción, así como a inspeccionar equipaje y artículos traídos a Puerto Rico por viajeros procedentes del exterior cuando hubiesen razones para pensar que los artículos traídos es-taban sujetos al pago de arbitrios.
Ahora bien, en E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 212 (1984), este Tribunal resolvió que “[cjuando el es-tatuto que autoriza la inspección no prescribe el procedi-miento para realizarla, las reglas restrictivas que normal-mente impone la garantía contra los allanamientos, registros e incautaciones irrazonables tienen, a fortiori, *562que aplicarse”. En consecuencia, aun cuando la Ley de Ar-bitrios de 1987 conceda al Secretario de Hacienda facultad para inspeccionar cualquier artículo sujeto a tributación, como el paquete enviado en el caso de autos, esa potestad está sometida al cumplimiento de los reglamentos aplica-bles y, como mínimo, a la normativa aplicable en materia de registros y allanamientos.
Tal como hemos reiterado, conforme las disposiciones de la Sec. 10 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, todo registro, allanamiento o incautación realizado sin orden judicial previa se presume irrazonable. Esta norma es aplicable tanto a los registros administrativos como a los penales. Sabido es, sin embargo, que nuestra jurisprudencia ha establecido unas excepciones a esta regla general que permiten que un registro sin orden judicial sea válido y razonable.
Específicamente, para el ámbito penal se han estable-cido las siguientes: (1) el registro consentido, véanse: Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982); Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1988); (2) el registro incidental a un arresto legal, véanse: Pueblo v. Dolce, 105 D.P.R. 422 (1976); Pueblo v. Acevedo Escobar, ante; Pueblo v. Del Río, 113 D.P.R. 684 (1982); Pueblo v. Conde Pratts, 115 D.P.R. 307 (1984); Pueblo v. Zayas Fernández, 120 D.P.R. 158 (1987); Pueblo v. Pacheco Báez, 130 D.P.R. 664 (1992), y Pueblo v. Cruz Torres, 137 D.P.R. 42 (1994); (3) el registro tipo inventario, véase Pueblo v. Rodríguez Rodríguez, 128 D.P.R. 438 (1991); (4) el registro de objetos aban-donados o arrojados, véanse: Pueblo v. Llanos Virella, 97 D.P.R. 95 (1969); Pueblo v. González del Valle, 102 D.P.R. 374 (1974); Pueblo en interés menores A.L.R.G. y F.R.G., 132 D.P.R. 990 (1993), y Pueblo v. Castro Rosario, 125 D.P.R. 164 (1990); (5) el registro de evidencia a plena vista, véanse: Pueblo v. Dolce, ante; Pueblo v. Espinet Pagán, 112 D.P.R. 531 (1982); Pueblo v. González del Valle, 102 D.P.R. 374 (1974), y Pueblo v. Lebrón, 108 D.P.R. 324 (1979); (6) el *563registro realizado en circunstancias de emergencia o ex-traordinarias que justifican el registro, véanse: Pueblo v. Nieves Vargas, 101 D.P.R. 263 (1973), y Pueblo v. Rivera Collazo, 122 D.P.R. 408 (1988); (7) el registro de vehículos o individuos que cruzan la frontera para entrar a Puerto Rico o a Estados Unidos desde el extranjero, véase Pueblo v. Torres Lozada, 106 D.P.R. 588 (1977); (8) el registro rea-lizado en aeropuertos o muelles para confiscar productos declarados en cuarentena por el Departamento de Agricul-tura Federal, véase Marshall v. Barlow’s, Inc., 436 U.S. 307 (1978); y (9) el registro de estructuras abandonadas, véase, Pueblo v. Erausquín Martínez, 96 D.P.R. 1 (1968).
Además, y en relación con el campo administrativo, la Sec. 6.1 de la Ley de Procedimiento Adminstrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2191, ha previsto cuáles son los casos en que una agen-cia administrativa podrá realizar válidamente inspeccio-nes sin previa orden de registro o allanamiento; éstos son:
(a) En casos de emergencias, o que afecten la seguridad o salud pública;
(b) al amparo de las facultades de licénciamiento, concesión de franquicias, permisos u otras similares;
(c) en casos en que la información es obtenible a simple vista o en sitios públicos por mera observación. 3 L.P.R.A. see. 2191.

Resulta evidente que los hechos del caso de autos no caen bajo ninguna de las excepciones a la regla general de inva-lidez de los registros realizados sin orden judicial previa que hemos enumerado.

El paquete registrado en el caso de autos estaba comple-tamente sellado de forma que su contenido no era visible por las personas que lo tuvieran en su posesión. De este hecho se puede razonablemente colegir que tanto el remi-tente como el consignatario deseaban mantener tal conte-nido dentro de su expectativa de intimidad. Sobre esta cuestión, se ha pronunciado el Tribunal Supremo federal estableciendo que las cartas y los paquetes sellados envia-*564dos, no sólo a través del correo estatal sino también me-diante los servicios de correo privados, están dentro de los objetos sobre los que un individuo tiene una legítima ex-pectativa de intimidad. United States v. Jacobsen, 466 U.S. 109 (1984); United States v. Van Leeuwen, 397 U.S. 249 (1970).
Por otro lado, nos enfrentamos al hecho de que, en aras de poner en vigor la autorización legislativa para registrar supuesta propiedad tributable, el Departamento de Hacienda promulgó un procedimiento de inspección,(3) según el cual cuando un paquete que es importado al País es seleccionado y marcado para inspección, el agente de arbi-trios está obligado a informar al consignatario su intención de realizar la misma y debe obtener su firma en el aviso de inspección.
Mediante ese aviso se le informa al consignatario que la mercancía ha sido seleccionada para inspección y no puede ser entregada por la compañía porteadora sin haberse marcado para levante por el personal autorizado. Se infor-mará, además, que la inspección se realizará en los predios del consignatario y/o porteador, y que el consignatario o su representante tienen derecho a estar presente. En dicho aviso de inspección se le informará al consignatario que la mercancía seleccionada para inspección no puede ser abierta sin presencia de un Agente de Rentas Internas para fiscalizar la descarga y el contenido. De igual forma, con el aviso de inspección se informarán al consignatario los requerimientos de inspección, que no es otra cosa que la descripción del proceso a seguir para completar debida-mente con la inspección. Se aclara en dichos requerimien-tos que “el consignatario o su representante debe estar pre-sente durante la inspección para contestar cualquier pregunta concerniente a la mercancía que se está inspec-*565donando” y que, el faltar al cumplimiento de cualquiera de los requerimientos podría “posponer la inspección y/o gene-rar la imposición de penalidades administrativas”. Por otro lado, en el Manual de Procedimientos de Inspección se aclara que de no estar presente el consignatario, la inspec-ción no se realizará.
Ello no obstante, en la opinión concurrente emitida en el presente caso, y que suscriben tres (3) Jueces de este Tribunal, se expone y se concluye de manera innecesaria, inco-rrecta y peligrosamente que:
Aunque el procedimiento de inspección no lo dispone expresa-mente, es lógico y razonable que si la persona notificada para esta segunda inspección no acude ni realiza diligencia alguna, el Departamento de Hacienda está discrecionalmente facultado para abrir e inspeccionar el paquete a los fines de determinar el valor real de los bienes, y cotejarlo contra los declarados en el manifiesto. (Énfasis suplido.) Opinión concurrente del Juez Asociado Señor Negrón García, pág. 557.
Luego, en la nota al calce número cuatro (4), a modo explicativo, se añade que:
Como es sabido, no existe protección constitucional respecto a registros sobre bienes abandonados; se configura un consenti-miento implícito. Opinión concurrente del Juez Asociado Señor Negrón García, pág. 557 esc. 4.
Nada más incorrecto. El procedimiento de inspección que nos ocupa no es otra cosa que un manual promulgado por el Secretario de Hacienda para guiar y limitar la con-ducta de los agentes en el proceso de gestionar y hacer eficaz, el posible consentimiento al registro por parte del destinatario del envío.(4) Es por todos conocido que una vez *566obtenido el consentimiento, será innecesario obtener una orden judicial para el registro. Sin embargo, dicho procedi-miento no inviste de autoridad a persona alguna para vio-lar el derecho de intimidad del destinatario del envío. El procedimiento relativo al registro de envíos sólo da base para pedir el consentimiento del destinatario. El procedi-miento, entonces, es meramente una guía aplicable a los registros consentidos que no contempla su vigencia en los casos de registros sin consentimiento o registros con orden judicial.
Debe quedar claro que un registro sin consentimiento o sin orden judicial —ausentes las demás excepciones a la regla de invalidez de registros sin orden— es inconstitucional. En caso de no obtenerse el consentimiento del destinatario, será necesaria la obtención de una orden de registro. Ante la inacción del destinatario para expresar su reacción a la petición de consentimiento, no procede im-putarle a éste el abandono de su expectativa legítima de intimidad sobre el paquete. En abono a lo anteriormente expresado, debe enfatizarse el hecho de que en el aviso de inspección ni siquiera se le advierte al consignatario que el Departamento de Hacienda interpretará su silencio como un abandono del paquete.(5)
El “envío” en el presente caso es producto de un contrato según el cual el bien ha de llegar a su destino en los tér-minos dispuestos en el mismo. No se ha probado que en el presente caso el destinatario conviniera en rendir su ex-pectativa legítima de intimidad como condición previa al transporte del paquete. La custodia del paquete fue puesta en manos de un porteador postal hasta tanto el mismo lle-gara a su destino. La única acción que puede esperarse del destinatario en un caso como éste, luego de puesto el pa-quete en manos del porteador postal, es recibir el mismo. Es más, ni siquiera vendrá obligado a recibirlo, con el te-*567mor de que se entienda que ha abandonado el paquete en caso de no recibirlo, pues lo que de ordinario ocurrirá será la devolución del mismo a su remitente. No puede el por-teador o un agente del Departamento de Hacienda aprove-char que tiene la posesión de un objeto, protegido por un contenedor eficientemente sellado, para requerirle al des-tinatario que a modo de rescate imprevisto, actúe y se oponga activamente a la concreción de una amenaza a su expectativa legítima de intimidad que nunca fue autorizada.
A modo de analogía observamos lo expresado en United States v. Kroll, 351 F. Supp. 148, 155 (W.D. Mo. 1972):
The Government has also advanced a consent theory to justify the search in this case. The theory is that the defendant knew he would be subject to a search if he attempted to board the airplane with carry-on luggage and since he did make that attempt, he consented to the search. We find that this does not constitute a consent or waiver in any meaningful sense.
Si ello es así en esa clase de situación de hechos, cierta-mente no puede concluirse que la incomparecencia a la cita del agente equivale a un abandono del paquete en el pre-sente caso.
En atención al imperioso valor del derecho constitucio-nal a la intimidad no podemos hacer otra cosa que recha-zar, de forma vehemente, el criterio expuesto en la opinión concurrente a la que hemos hecho referencia.
Es por ello que concurrimos con la sentencia emitida.

 La razón brindada por el agente del Estado para sospechar del paquete en controversia, y abrir el mismo, es una que, incluso, no sostiene una orden de registro expedida por un magistrado. El hecho de que la tarifa pagada, por el envío del paquete fuera mayor que el valor declarado de los bienes es algo usual y corriente que no debe levantar sospecha alguna. ¿Cuántas veces una persona envía por “correo especial” un bien que tiene un gran valor sentimental para dicha persona y muy poco valor material? Ese hecho, repetimos, no constituye “motivos fundados” ni cosa que se parezca.


 Ley Núm. 5 de 8 de octubre de 1987 (13 L.P.R.A. ant. see. 7351). Esta ley fue derogada por la Ley Núm. 120 de 31 de octubre de 1994, conocida como la Ley Habilitadora de la Reforma Contributiva de 1994 (13 L.P.R.A. sees. 8001-8005). El Art. 6140 del Código de Rentas Internas de 1994 (13 L.P.R.A. see. 8140) concede al Secretario de Hacienda las mismas facultades que le otorgaba el Art. 8.001 de la Ley de Arbitrios de 1987 (13 L.P.R.A. ant. see. 7351).


 Procedimientos de Inspección, Estado Libre Asociado de Puerto Rico, Depar-tamento de Hacienda, Área de Rentas Internas y Recaudaciones, Negociado de Ar-bitrios, 30 de noviembre de 1989.


 Es necesario señalar que dicho “procedimiento” no alcanza el rango de regla-mento en la medida en que no fue sometido al proceso de reglamentación establecido en la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico. El mismo no puede, por lo tanto, oponerse al público general de forma que afecte sustancialmente sus derechos. Por otra parte, no está ante nos la consi-deración de la validez, legalidad, o constitucionalidad de la aplicación de dicho procedimiento.


 Expresamos esto independientemente de la inconstitucionalidad que podría tachar a dicho procedimiento.